993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Juan L. STEWARD, Plaintiff-Appellant,v.GWALTNEY OF SMITHFIELD, LTD., Defendant-Appellee.
No. 92-1702.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 14, 1992Decided:  May 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Henry C. Morgan, Jr., District Judge.  (CA-91-793-2)
Juan L. Steward, Appellant Pro Se.
Leslie Robert Stellman, Littler, Mendelson, Fastiff & Tichy, Baltimore, Maryland;  Henry Woodrow Crook, Jr., Crook, Edwards & Edwards, Smithfield, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Juan L. Steward appeals from the district court's orders dismissing his retaliatory discharge claim.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Steward v. Gwaltney of Smithfield, Ltd., (E.D. Va.  June 4 and 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Steward alleges for the first time on appeal that Gwaltney discharged him in retaliation for his filing complaints with the National Labor Relations Board.  This Court will not consider new issues on appeal unless the error is plain or unless refusal would result in the denial of fundamental justice.   Stewart v. Hall, 770 F.2d 1267, 1271 (4th Cir. 1985).  The present claim does not warrant such review